DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed December 29, 2021, with respect to the rejection of Claim 4 in view of Nagata and Okado have been fully considered and are persuasive.  The rejection of October 25, 2021 has been withdrawn. 

Election/Restrictions
Claim 4 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 2-3, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 1, directed to the invention of Group I does not require all the limitations of an allowable product claim, and has NOT been rejoined.
the restriction requirement between Groups II and III as set forth in the Office action mailed on March 26, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Steffes on January 25, 2022.

The application has been amended as follows: 

Claim 1 was cancelled.
In Claim 2, Line 10, “performing by other actuator” was changed to - - performing by an other actuator - -.

In Claim 2, Line 17, “performing by the controller” was changed to - - performing by the control device - -.
In Claim 4, Line 9, “other actuator” was changed to - - an other actuator - -.
In Claim 4, Line 11, “a control device that enables” was changed to - - a control device programmable to enable - -.
In Claim 7, Line 2, “the control device is configured to” was changed to - - the control device is programmable to - -.

Reasons for Allowance
Claims 2-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to independent Claim 4 is Nagata (JP2008110498) and Okado et al (JPH07148740) as set forth in the previous action.  
However, the prior art fails to teach or suggest the controller only operating when it is confirmed that the movable platen has reached an operation start confirming position and correcting the operation start confirming position to compensate for the thermal expansion of the ball screw and the molds.  Further, there is no teaching or suggestion to modify the combination of Nagata and Okado to include the controller only operating when it is confirmed that the movable platen has reached an operation start confirming position and correcting the operation start confirming position to compensate for the thermal expansion of the ball screw and the molds as the prior art only addresses the thermal expansion of the molds but does not address the thermal expansion of the ball screw.  Thus, the prior art does not teach or suggest the claimed invention.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        1/25/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712